Name: Council Implementing Decision 2014/382/CFSP of 23 June 2014 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic
 Type: Decision_IMPL
 Subject Matter: international affairs;  criminal law;  Africa
 Date Published: 2014-06-24

 24.6.2014 EN Official Journal of the European Union L 183/57 COUNCIL IMPLEMENTING DECISION 2014/382/CFSP of 23 June 2014 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (1), and in particular Article 2c thereof, Whereas: (1) On 23 December 2013, the Council adopted Decision 2013/798/CFSP. (2) On 9 May 2014, the Sanctions Committee established pursuant to United Nations Security Council (UNSC) Resolution 2127 (2013) included three persons on the list of persons and entities subject to the measures imposed by paragraphs 30 and 32 of UNSC Resolution 2134 (2014). (3) The Annex to Decision 2013/798/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision shall be included in the list set out in the Annex to Decision 2013/798/CFSP. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 23 June 2014. For the Council The President C. ASHTON (1) OJ L 352, 24.12.2013, p. 51. ANNEX Persons referred to in Article 1 1. FRANÃ OIS YANGOUVONDA BOZIZÃ  LAST NAME: BOZIZÃ  FIRST NAME: FranÃ §ois Yangouvonda. ALIAS: Bozize Yangouvonda DATE OF BIRTH/PLACE OF BIRTH: 14 October 1946/Mouila, Gabon PASSPORT/IDENTIFYING INFORMATION: Son of Martine Kofio DESIGNATION/JUSTIFICATION: Engaging in or providing support for acts that undermine the peace, stability or security of the Central African Republic (CAR): Since the coup d'Ã ©tat on 24 March 2013, BozizÃ © provided financial and material support to militiamen who are working to destabilise the ongoing transition and to bring him back to power. FranÃ §ois BozizÃ ©, in liaison with his supporters, encouraged the attack of 5 December 2013 on Bangui. The situation in CAR deteriorated rapidly after the 5 December 2013 attack in Bangui by anti-balaka forces that left over 700 people dead. Since then, he has continued trying to run destabilisation operations and to federate the anti-balaka militias, in order to maintain tensions in the capital of CAR. BozizÃ © tried to reorganise many elements from the Central African Armed Forces who dispersed into the countryside after the coup d'Ã ©tat. Forces loyal to BozizÃ © have become involved in reprisal attacks against CAR's Muslim population. BozizÃ © called on his militia to pursue the atrocities against the current regime and the Islamists. 2. NOURREDINE ADAM LAST NAME: ADAM FIRST NAME: Nourredine ALIAS: Nourredine Adam; Nureldine Adam; Nourreldine Adam; Nourreddine Adam DATE OF BIRTH/PLACE OF BIRTH: 1970/Ndele, CAR Alternate dates of birth: 1969, 1971 PASSPORT/IDENTIFYING INFORMATION: DESIGNATION/JUSTIFICATION: Engaging in or providing support for acts that undermine the peace, stability or security of CAR: Noureddine is one of the original leaders of the SÃ ©lÃ ©ka. He has been identified as both a General and the President of one of the armed rebel groups of the SÃ ©lÃ ©ka, the Central PJCC, a group formally known as the Convention of Patriots for Justice and Peace and whose acronym is also acknowledged as CPJP. As former head of the Fundamental splinter group of the Convention of Patriots for Justice and Peace (CPJP/F), he was the military coordinator of the ex-SÃ ©lÃ ©ka during offensives in the former rebellion in the Central African Republic between early December 2012 and March 2013. Without Noureddine's involvement, the SÃ ©lÃ ©ka would likely have been unable to wrest power from former CAR President FranÃ §ois BozizÃ ©. Since the appointment as interim president of Catherine Samba-Panza on 20 January 2014, he was one of the main architects of the ex-SÃ ©lÃ ©ka's tactical withdrawal in Sibut with the aim of implementing his plan to create a Muslim stronghold in the north of the country. He had clearly urged his forces to resist the injunctions of the transitional government and of the military leaders of the African-led International Support Mission in the Central African Republic (MISCA). Noureddine actively directs ex-SÃ ©lÃ ©ka, the former SÃ ©lÃ ©ka forces that were dissolved by Djotodia in September 2013, and directs operations against Christian neighbourhoods and continues to provide significant support and direction to the ex-SÃ ©lÃ ©ka operating in CAR. Involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable: After the SÃ ©lÃ ©ka took control of Bangui on 24 March 2013, Nourredine Adam was appointed Minister for Security, then Director General of the Extraordinary Committee for the Defence of Democratic Achievements (ComitÃ © extraordinaire de dÃ ©fense des acquis dÃ ©mocratiques  CEDAD, a now-defunct CAR intelligence service). Nourredine Adam used the CEDAD as his personal political police, carrying out many arbitrary arrests, acts of torture and summary executions. In addition, Noureddine was one of the key figures behind the bloody operation in Boy Rabe. In August 2013, SÃ ©lÃ ©ka forces stormed Boy Rabe, a CAR neighbourhood regarded as a bastion of FranÃ §ois BozizÃ © supporters and his ethnic group. Under the pretext of looking for arms caches, SÃ ©lÃ ©ka troops reportedly killed scores of civilians and went on a rampage of looting. When these raids spread to other quarters, thousands of residents invaded the international airport, which was perceived as a safe place because of the presence of French troops, and occupied its runway. Providing support for armed groups or criminal networks through illegal exploitation of natural resources: In early 2013, Nourredine Adam played an important role in the ex-SÃ ©lÃ ©ka's financing networks. He travelled to Saudi Arabia, Qatar and the United Arab Emirates to collect funds for the former rebellion. He also operated as a facilitator for a Chadian diamond-trafficking ring operating between the Central African Republic and Chad. 3. LEVY YAKETE LAST NAME: YAKETE FIRST NAME: Levy ALIAS: Levi Yakite; Levy Yakite DATE OF BIRTH/PLACE OF BIRTH: 14 August 1964/Bangui, CAR Alternate date of birth: 1965 PASSPORT/IDENTIFYING INFORMATION: Son of Pierre YakÃ ©tÃ © and JosÃ ©phine Yamazon. DESIGNATION/JUSTIFICATION: Engaging in or providing support for acts that undermine the peace, stability or security of CAR: On 17 December 2013, Yakete became the political coordinator of the newly formed People's Resistance Movement for Reforming of the Central African Republic anti-balaka rebel group. He has been directly involved in decisions of a rebel group that has been involved in acts that have undermined peace, stability and security in the CAR, in particular on and since 5 December 2013. In addition, this group has been explicitly singled out by UNSC Resolutions 2127, 2134 and 2149 for such acts. Yakete has been accused of ordering the arrest of people connected to the SÃ ©lÃ ©ka, calling for attacks on people who do not support President BozizÃ ©, and recruiting young militiamen to attack those hostile to the regime with machetes. Having remained in the entourage of FranÃ §ois BozizÃ © after March 2013, he joined the Front for the Return to Constitutional Order in CAR (Front pour le Retour Ã l'Ordre Constitutionnel en CentrAfrique  FROCCA), which aimed to return the deposed president to power by whatever means necessary. In late summer 2013, he travelled to Cameroon and Benin, where he attempted to recruit people to fight against the SÃ ©lÃ ©ka. In September 2013, he tried to regain control over operations led by pro-BozizÃ © fighters in towns and villages near to Bossangoa. Yakete is also suspected of promoting the distribution of machetes to young unemployed Christians to facilitate their attacks on Muslims.